Citation Nr: 1206887	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  01-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He died in February 1995 and the appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) from a July 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2001 decision, the Board denied the appellant's claim to reopen entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2003 Order, the Court vacated the October 2001 Board decision, and remanded the case to the Board for further proceedings consistent with its Order.  In May 2003, the Court entered Judgment in the appeal.  Thereafter, in an October 2003 Order, the Court recalled a July 2003 mandate.  Then, in a June 2004 Order, the Court vacated the October 2001 Board decision and remanded the case to the Board for further proceedings consistent with the Order.  In July 2004, the Court entered Judgment in the appeal.  This matter was remanded in September 2008 and April 2011.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in February 1995 of metastatic squamous cell carcinoma of the esophagus.

2.  Squamous cell carcinoma of the esophagus was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to the Veteran's active service, including exposure to herbicides.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2008 this matter was remanded in order to afford the appellant proper notice pursuant to the VCAA, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Hupp v. Nicholson, 21 Vet. App. 342 (2007), which applies to claims for dependency and indemnity compensation benefits.  In March 2009, the appellant was issued a letter which notified her of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim.  The notice also complied with Hupp, in that it included a statement of the conditions; an explanation of the evidence and information required to substantiate a DIC claimed based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless. Although the notice provided to the appellant in March 2009 was not given prior to the first AOJ adjudication of the claim, the notice was provided subsequent to Court Order and Board Remand, and the purpose of the Remand was to provide sufficient notice under the applicable provisions.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the caselaw discussed hereinabove.  Likewise, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2008 and April 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, private treatment records, the Veteran's death certificate, an opinion from a private doctor, a medical opinion pertaining to another Veteran, and treatises regarding dioxin and cancer.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In August 2010, a VA opinion was proffered pertaining to the etiology of the Veteran's cause of death.  See 38 U.S.C.A. § 5103A(a).  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  Post-service medical records reflect that a diagnosis of adenocarcinoma of the esophagus was rendered in November 1993.  The Veteran's death certificate shows that he died in February 1995 of metastatic squamous cell carcinoma of the esophagus.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for esophageal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for esophageal cancer.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with regard to this disability.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for the cause of the Veteran's death due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted.  In that regard, the Board notes that the Veteran's service treatment records are completely void of any complaints or diagnoses related to cancer of the esophagus.  

As detailed, cancer of the esophagus was initially diagnosed in 1993, approximately 23 years after the Veteran's separation from service.  Based on service treatment records being void of a diagnosis of cancer of the esophagus, and an initial diagnosis of such disability over two decades after separation from service, there is no evidence to support a finding that cancer of the esophagus manifested in service or within the first post service year.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The appellant asserts that the Veteran's cancer of the esophagus is due to exposure to herbicides in service.  In Update 2006, NAS concluded that the epidemiologic studies of esophageal cancer to date yielded no evidence of an increased risk associated with the compounds of interest, although updates of the health status of the Australian Vietnam Veterans presented an interesting but non-significant pattern of increased risk of esophageal cancer.  No toxicologic studies provide evidence of biologic plausibility of an association between the compounds of interest and tumors of the esophagus.  On the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and esophageal cancer.  Notice, 75 Fed. Reg. 32540, 32543 (June 8, 2010); see also Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).

The appellant has submitted two statements from Dr. Schreeder.  The April 1995 statement explains that the Veteran developed squamous cell carcinoma of the mid esophagus, originally staged a T3,N1, stage III.  The disease was primary to the esophagus rather than the respiratory tract.  Dr. Schreeder explained that many carcinogens of the respiratory symptoms, tobacco smoke particularly, have been common predisposition to esophageal cancer also.  Dr. Schreeder opined that it is possible that exposure to Agent Orange may have been a factor in the Veteran's cancer.  A September 2000 statement from Dr. Schreeder contains essentially identical statements; however, he opined that "it is as likely as not that exposure to Agent Orange may have been a factor in [the Veteran's] cancer."

In August 2010, a VA examiner reviewed the claims folder and offered an opinion with regard to etiology of the Veteran's esophageal squamous cell carcinoma.  The VA examiner referenced a study by the National Academy of Sciences which did not find an association between the exposure to herbicides and the development of esophageal carcinoma.  The VA examiner's search of recent medical literature did not identify the exposure to herbicides as a risk factor for development of esophageal cancer.  The VA examiner acknowledged the statements of Dr. Schreeder; however, commented that Dr. Schreeder did not come up with any study or facts in support of his statement perhaps because such studies did not exist.  The VA examiner explained that the fact that Agent Orange can cause lung cancer but not esophageal cancer is not unexpected.  There are hundreds of agents synthesized in the laboratory or extracted from plants, which have strong biological activity on certain organs or tissues but not on other tissues, even when those tissues and organs are in close proximity or have similar structure as the lung and the esophagus do.  Some of these agents are used in medicine to treat specific diseases successfully with minor side effects on other organs.  The cornerstone of the practice of medicine is evidence-based medicine.  The VA examiner stated the belief that Dr. Schreeder's statement without supporting studies cannot be accepted as evidence.  If we follow the principles of the evidence based medicine, as we should, we cannot accept a cause to effect association between the exposure to Agent Orange and the development of esophageal carcinoma based on available evidence.

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the August 2010 VA medical opinion over the opinions provided by Dr. Schreeder.

While Dr. Schreeder has suggested that exposure to Agent Orange may have been a factor in the Veteran's esophageal cancer, as discussed by the VA examiner, Dr. Schreeder did not provide any supporting medical evidence for such conclusion.  As detailed, the VA examiner explained that the fact that Agent Orange can cause lung cancer but not esophageal cancer is not unexpected.  There are hundreds of agents synthesized in the laboratory or extracted from plants, which have strong biological activity on certain organs or tissues but not on other tissues, even when those tissues and organs are in close proximity or have similar structure as the lung and the esophagus do.  Some of these agents are used in medicine to treat successfully specific diseases with minor side effects on other organs.  The VA examiner stated that Dr. Schreeder's statement was not supported by any studies.  

The Board also notes that while Dr. Schreeder used the term "at least as likely as not" in the September 2000 statement, he still qualified the statement by stating that Agent Orange "may" have been a factor" in the Veteran's cancer.  Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); see Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Moreover, such opinion is in direct contradiction with scientific information and analyses conducted with regard to disabilities that have a positive association with Agent Orange exposure.

Such opinion without any supporting rationale or citation to medical study is in stark contrast to the VA opinion which consisted of a complete review of the claims folder, and reference to pertinent studies pertaining to the association between herbicides and the development of esophageal carcinoma.  Such opinion also contains a rationale as to the basis for the distinction between lung cancer and esophageal cancer.  The examiner could not find any medical evidence to support an association between exposure to herbicides and esophageal carcinoma.  The Board accepts the August 2010 VA opinion as being the most probative medical evidence on the subject, as it contains detailed rationale for the medical conclusions and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  

The Board has also given consideration to a February 2008 VA medical opinion proffered on behalf of a different Veteran and submitted in support of the appellant's claim of service connection for the cause of the Veteran's death.  Such positive etiological opinion relates a different Veteran's Benzene exposure with his acute leukemia.  Such opinion, however, cannot provide the required medical nexus opinion for causation in this case.  Such opinion from a medical examiner contemplates a completely different and unrelated medical history and diagnosis.  The Veteran in this case did not have leukemia, and in proffering the February 2008 opinion the examiner was reviewing the medical history of a different Veteran.  Such opinion does not constitute proof of actual direct causation, but only provides that in a separate scenario an examiner found a positive etiological relationship to herbicide exposure.  Such examiner, however, has not provided a positive etiological opinion with regard to the medical history contemplated by this Veteran.  Thus, such opinion essentially amounts to treatise evidence in support of the claim.  Likewise, the Board acknowledges the other medical treatise evidence submitted by the appellant in January 2011 pertaining to dioxin, Agent Orange, and esophageal cancer.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Although the studies of record discuss the relationship between dioxin/Agent Orange/herbicides and different cancers, to include reference to esophageal cancer, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the appellant has not submitted an opinion from a medical professional to accompany the treatise evidence.  The February 2008 medical opinion pertains to a different Veteran and contains an unrelated medical history, thus as discussed hereinabove cannot provide the basis for causation.  Thus, the medical articles submitted by the appellant are insufficient to establish the required medical nexus opinion for causation.

The Board has considered the appellant's contention that a relationship exists between the Veteran's esophageal cancer and his Agent Orange exposure.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's esophageal cancer was as a result of exposure to Agent Orange in service.  However, it is not shown that she has the medical expertise to determine the cause of cancer and it is not the type of medical condition whose etiology is readily determined by observation.  Thus, the appellant is not competent to offer an opinion with regard to the etiology of the Veteran's esophageal cancer.  

As the condition which caused or contributed to the Veteran's death was not shown in service, and the records contain no indication of a possible link between his death and active military service or any service-connected disabilities, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  While the Board recognizes the Veteran's honorable service, and sympathizes with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service, unrelated to a service-connected disability, and unrelated to herbicide exposure.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


